DETAILED ACTION
This Office Action for U.S. Patent Application No. 15/919,825 is responsive to the Examiner Interview of 03/04/2021 , in reply to the Non-Final Rejection of 02/05/2021. Currently, claims 1-10, 12, and 14-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
In regard to claims 1 and 12, the Applicant submits that the removable coupling of the attachment plate and the mounting plate with a gravitational force is what has driven the commercial success of the products covered by the present application sold by Applicant, as there have been over $1,000,000 in sales since its invention. The Applicant submits an Affidavit referred to in the remarks as “Harms Declaration,” and submits that the commercial success is indicative of non-obviousness. The contents of the Affidavit, submitted 12/09/2020, include that of Dwight David Harms, President of Trinity Innovative Solutions, LLC (“Trinity”), stating that Trinity sells a Portable Surveillance System that incorporates “various functions and advantages” disclosed or inherent in the instant Application, and for example, Trinity manufactures products that can be mounted in multiple locations without tools allowing law enforcement or other personnel to move the surveillance systems with ease to new locations. 
Harms states that the features stated in the independent claims of the Application regarding the attachment plate and mounting plate being removably coupled through a gravitational force have led to the commercial success of their Portable Surveillance System over competing brands, as evidenced by their gross sales since the invention of products covered by the instant Application, and attributes the sales to the ease with which the Portable Surveillance System can be moved to different mounting locations through the use of the attachment plates. 
MPEP 716.03.
An affidavit or declaration attributing commercial success to a product “constructed according to the disclosure and claims of the patent application” does not establish a nexus between the claimed invention and the commercial success, because there is no evidence that the product or process which has been sold corresponds to the claimed invention, or that whatever commercial success may have occurred is attributable to the product defied by the claims. Ex parte Standish, 10 USPQ2d 1454, 1458 (Bd. Pat. App. & Inter. 1988) MPEP 716.03(a).
Additionally, in considering evidence of commercial success, care should be taken to determine that the commercial success alleged is directly derived from the invention claimed, in a marketplace where the consumer is free to choose on the basis of objective principles, and that such success is not the result of heavy promotion or advertising, shift in advertising, consumption by purchasers normally tied to the Applicant or assignee, or other business events extraneous to the merits of the claimed invention, etc. In re Mageli, 470 F.2d 1380, 176 USPQ 305 (CCPA 1973) (conclusory statements or opinions that increased sales were due to the merits of the invention are entitled to little weight); In re Noznick, 478 F.2d 1260, 178 USPQ 43 (CCPA 1973), and Evidence of commercial success must be clearly attributable to the design to be of probative value, and not to brand name recognition, improved performance, or some other factor. Litton Systems, Inc. v. Whirlpool Corp., 728 F.2d 1423, 221 USPQ 97 (Fed. Cir. 1984) MPEP 716.03(b) I-III.
Lastly, with regard to the statement of $1,000,000 in sales, gross sales figures do not show commercial success absent evidence as to market share, Cable Electric Products, Inc. v. Genmark, Inc., 770 F.2d 1015, 226 USPQ 881 (Fed. Cir. 1985), or as to the time period in which the product was sold, or as to what sales would normally be expected in the market Ex parte Standish, 10 USPQ2d 1454 (Bd. Pat. App. & Inter. 1988). MPEP 716.03(b) IV.
As such, it can be seen that the “Harms Declaration” asserting commercial success to a product constructed according to the disclosure and claims of the instant Application is insufficient, and does not establish a nexus between the claimed invention and the commercial success, and does not provide 

In regard to claims 1 and 12, the Applicant submits arguments regarding the cited references failing to provide teachings of an enclosure with a mounting plate affixed to the enclosure and configured to be removably coupled with a gravitational force to an attachment plate that is affixed to a mounting location.  Applicant’s arguments, see Remarks, filed 12/09/2020, along with Interview Summary Records from 03/03/2021 and 03/17/2021, with respect to the rejection(s) of claim(s) 1 and 12 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Lepelstat. These rejections can be found in the claim rejections below.

In regard to claim 6, the Applicant submits that Trajkovic does not teach or suggest the limitations of claim 1 with regard to the attachment plate and mounting plate being removably coupled with a gravitational force, and as such, does not cure the deficiencies of the rejection of claim 1. As discussed above, claim 1 has a new grounds of rejection in view of Lepelstat, and as such, the rejection of claim 6 has been modified to incorporate such new grounds of rejection, and is now rejected under Frank in view of Lepelstat and Trajkovic.

In regard to claim 16, the Applicant submits that Murphy and Swanson do not teach or suggest the limitations of claim 12 with regard to the attachment plate and mounting plate being removably coupled with a gravitational force, and as such, do not cure the deficiencies of the rejection of claim 12. As discussed above, claim 12 has a new grounds of rejection in view of Lepelstat, and as such, the 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1, 5, and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Frank et al. (U.S. Publication No. 2014/0112537), hereinafter referred to as Frank, in view of Lepelstat Crafts, “Episode 4 – Building a French Cleat Camera Mount,”, YouTube video URL: <https://www.youtube.com/watch?v=k3s_PxHoXtw>, Published November 23, 2015, hereinafter referred to as Lepelstat. 

In regard to claim 1, Frank teaches an apparatus for data acquisition and dissemination (Frank paragraph 9 noting systems and methods using thermal imaging for monitoring, various thermal image processing analysis operations performed on thermal images to generate comprehensive comprising:
an enclosure (Frank paragraph 188 noting housing 1520 that permits electronics module 1500 to be mounted, attached, retrofitted, or otherwise installed into conventional LED-based street lights, so that a wireless network (e.g., a wireless mesh network in some embodiments) of intelligent monitoring system 1200 may be quickly and conveniently deployed), containing an imaging system (Frank paragraph 188 noting electronics module 1500 may also include a transparent cover 1519 disposed on housing 1520.  Transparent cover 1519 may be configured to pass infrared and visible light through to infrared imaging module 1502 and visible light camera 1512, and may protect these and other components of electronics module 1500) to output a transmittable signal (Frank paragraph 190 noting such comprehensive monitoring information may be shared among multiple instances of system 1200 or electronics module 1500 distributed throughout thoroughfares, permitting a more intelligent coordination of various actions that may be taken by system 1200 or electronics module 1500.  System 1200 or electronics module 1500 may also share or transmit such comprehensive monitoring information to external devices and systems, which may utilize the monitoring information to create a real-time map of traffic and/or environmental conditions, collect various statistics, or provide other beneficial information); 
a network connection, coupled to the imaging system to transmit or receive a signal (Frank paragraph 205 noting the monitoring information may be communicated over a network through communication module 1206); 
at least one sensor connected to the network connection and capable of outputting a sensor signal (Frank paragraph 187 noting electronics module 1500 may include an infrared imaging module 1502, a visible light camera 1512, a GPS receiver 1514, an electronic compass 1516, a Wi-Fi communication module 1506, light source control circuitry (e.g., provided by miscellaneous components 1218 in one embodiment), and a processor; and Frank paragraph 190 noting capturing, processing, and analyzing thermal images of a scene),
a computing device configured to connect with the network connection and capable of processing the transmittable signal, the sensor signal, and said network connection signal (Frank paragraph 10 noting a processor in communication with the infrared imaging module, the processor ,
wherein the computing device is housed within the enclosure (Frank paragraphs 187-188 noting Electronics module 1500 may include an infrared imaging module 1502, a visible light camera 1512, a GPS receiver 1514, an electronic compass 1516, a WiFi communication module 1506, light source control circuitry (e.g., provided by miscellaneous components 1218 in one embodiment), and a processor; and Electronics module 1500 may also include a housing 1520 that permits electronics module 1500 to be mounted, attached, retrofitted, or otherwise installed into conventional LED-based street lights, so that a wireless network (e.g., a wireless mesh network in some embodiments) of intelligent monitoring system 1200 may be quickly and conveniently deployed.  Electronics module 1500 may also include a transparent cover 1519 disposed on housing 1520.  Transparent cover 1519 may be configured to pass infrared and visible light through to infrared imaging module 1502 and visible light camera 1512, and may protect these and other components of electronics module 1500 from external elements) and capable of activating the imaging system based on the sensor signal (Frank paragraph 10 noting a processor in communication with the infrared imaging module, the processor configured to analyze the thermal images to determine a presence of one or more objects and at least one attribute associated with the objects in the scene, and generate monitoring information; Frank paragraph 43 noting image frames (e.g., thermal images) captured by infrared sensors 132 may be provided by output amplifier 410 to processing module 160, processor 195, and/or any other appropriate components to perform various processing techniques described herein); and
wherein the network connection is capable of connecting with at least one external sensor (Frank paragraph 168 noting processor 1204 and/or communication module 1206 may be configured to 
However, Frank does not expressly disclose having a mounting plate coupled to at least one surface of the enclosure; and an attachment plate for attachment to a mounting location, wherein an attachment surface of the attachment plate and a mounting surface of the mounting plate are engaged with one another when the attachment plate and the mounting plate are removably coupled to one another with a gravitational force.
In the same field of endeavor, Lepelstat teaches having a mounting plate coupled to at least one surface of the enclosure (Lepelstat video at timestamp 11:40 showing a camera enclosure mounted to a mounting plate surface, reproduced in the screenshot below); and an attachment plate for attachment to a mounting location (Lepelstat video at timestamp 11:40 showing an attachment plate attached to the wall (mounting location) upon which the mounting plate that the camera is coupled to couples with, reproduced in the screenshot below), 

    PNG
    media_image1.png
    648
    1143
    media_image1.png
    Greyscale

wherein an attachment surface of the attachment plate and a mounting surface of the mounting plate are engaged with one another (Lepelstat video at timestamp 11:42 showing the mounting plate w/ camera, and attachment plate attached to the wall surface engaging with each other, when the attachment plate and the mounting plate are removably coupled to one another with a gravitational force (Lepelstat video at timestamp 11:42 showing the attachment plate and mounting plate being removably coupled to one another with a gravitational force, as reproduced in the screenshot below).

    PNG
    media_image2.png
    647
    1141
    media_image2.png
    Greyscale

It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Frank with the teachings of Lepelstat, as the teachings of Frank disclose imaging modules for capturing images of a scene, and that the modules may be attached, mounted, installed, or otherwise disposed at a location on a structure or an installation, so that the desired portion of the imaging target is within the scene defined by the FOV of the imaging module, and describes that modules may be mounted, attached, retrofitted, or installed such that the monitoring system may be quickly and conveniently deployed (Frank paragraph 188). The teachings of Lepelstat include that of a camera system mounting system to be able to mount or attach an imaging module to a location to capture a scene, and the motivations of Lepelstat are that of being able to easily, quickly, and conveniently deploy the imaging system to the mounting locations to be able to image scenes as needed. Thus, the teachings of Lepelstat provide mounting options to imaging systems for the purpose of quickly and conveniently deploying them to image desired scenes, and would benefit the teachings of Frank for these purposes. As such, modified to incorporate the teachings of Lepelstat, the teachings of Frank include all of the limitations presented in claim 1.

In regard to claim 5, Frank and Lepelstat teach all of the limitations of claim 1 as discussed above. In addition, Frank teaches wherein the imaging system further comprises a thermal imaging camera (Frank paragraph 187 noting electronics module 1500 may include an infrared imaging module 1502, a visible light camera 1512, a GPS receiver 1514, an electronic compass 1516, a WiFi communication module 1506, light source control circuitry (e.g., provided by miscellaneous components 1218 in one embodiment), and a processor; and Frank paragraph 190 noting capturing, processing, and analyzing thermal images of a scene).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Frank with the teachings of Lepelstat for the same reasons as stated above in claim 1.

In regard to claim 7, Frank and Lepelstat teach all of the limitations of claim 1 as discussed above. In addition, Frank teaches wherein the network connection further comprises a wired network connection (Frank paragraph 64 noting the components of host device 102 and/or infrared imaging module 100 may be implemented as a local or distributed system with components in communication with each other over wired and/or wireless networks; and Frank paragraph 152 noting plurality of systems 1200 may be configured to communicate with one or more of other ones of the plurality of systems 1200, over a wired link 1460, a wireless link, or other appropriate network connections as further described herein with respect to communication module 1206).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Frank with the teachings of Lepelstat for the same reasons as stated above in claim 1.

In regard to claim 8, Frank and Lepelstat teach all of the limitations of claim 1 as discussed above. In addition, Frank teaches wherein the network connection further comprises a wireless network connection (Frank paragraph 64 noting the components of host device 102 and/or infrared imaging module 100 may be implemented as a local or distributed system with components in 
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Frank with the teachings of Lepelstat for the same reasons as stated above in claim 1.

In regard to claim 9, Frank and Lepelstat teach all of the limitations of claim 8 as discussed above. In addition, Frank teaches wherein the wireless network connection is a cellular network connection (Frank paragraph 173 noting communication module 1206 may include a wireless communication component (e.g., based on the IEEE 802.11 WiFi standards, the Bluetooth.TM.  standard, the ZigBee.TM.  standard, or other appropriate short range wireless communication standards), a wireless broadband component (e.g., based on WiMax technologies), mobile cellular component, a wireless satellite component, or other appropriate wireless communication components.  Communication module 1206 may also be configured for a proprietary wireless communication protocol and interface based on radio frequency (RF), microwave frequency (MWF), infrared frequency (IRF), and/or other appropriate wireless transmission technologies.  Communication module 1206 may include an antenna coupled thereto for wireless communication purposes).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Frank with the teachings of Lepelstat for the same reasons as stated above in claim 1.

In regard to claim 10, Frank and Lepelstat teach all of the limitations of claim 8 as discussed above. In addition, Frank teaches wherein the wireless network connection is a Bluetooth connection (Frank paragraph 173 noting communication module 1206 may include a wireless communication component (e.g., based on the IEEE 802.11 WiFi standards, the Bluetooth.TM.  standard, the ZigBee.TM.  standard, or other appropriate short range wireless communication standards), a 
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Frank with the teachings of Lepelstat for the same reasons as stated above in claim 1.


Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Frank et al. (U.S. Publication No. 2014/0112537), hereinafter referred to as Frank, in view of Lepelstat Crafts, “Episode 4 – Building a French Cleat Camera Mount,”, YouTube video URL: <https://www.youtube.com/watch?v=k3s_PxHoXtw>, Published November 23, 2015, hereinafter referred to as Lepelstat, and in view of Vernon (U.S. Publication No. 2003/0174865), hereinafter referred to as Vernon.

In regard to claim 2, Frank and Lepelstat teach all of the limitations of claim 1 as discussed above. In addition, Frank teaches an enclosure (Frank paragraph 188 noting housing 1520 that permits electronics module 1500 to be mounted, attached, retrofitted, or otherwise installed into conventional LED-based street lights, so that a wireless network (e.g., a wireless mesh network in some embodiments) of intelligent monitoring system 1200 may be quickly and conveniently deployed).
However, Frank does not expressly disclose at least one vertical side; at least one bottom surface and at least one removably connected top.
In the same field of endeavor, Vernon teaches at least one vertical side; at least one bottom surface and at least one removably connected top (Vernon Fig. 2 showing an enclosure for the 
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Frank with the teachings of Vernon, Dickie, and O’Donnell for the same reasons as stated above in claim 1. Additionally, it would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine these teachings with the teachings of Vernon, because both disclosures of Frank and Vernon relate to the field of providing an infrared imaging system capable of monitoring vehicles and imaging license plates, as well as being network connected to other components in order to transmit information. The teachings of Vernon would benefit the teachings of Frank, as Vernon describes systems for accurate reading of license plate text, as well as provides a system that works in a wide range of lightning conditions, including dim, darkness, and zero ambient light scenarios. Thus, modified to incorporate the teachings of Vernon, the teachings of Frank and Lepelstat include all of the limitations presented in claim 2.


In regard to claim 3, Frank and Lepelstat teach all of the limitations of claim 1. However, Frank does not expressly disclose wherein the imaging system is capable of license plate reading.
In the same field of endeavor, Vernon teaches wherein the imaging system is capable of license plate reading (Vernon abstract noting an infrared illuminator and camera system for imaging of auto vehicle license plates; and Vernon paragraph 12 noting a license plate reader system for all ambient light conditions, comprising a high power infrared illuminator for night).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Frank with the teachings of Lepelstat and Vernon for the same reasons as discussed above in claim 2.

In regard to claim 4, Frank and Lepelstat teach all of the limitations of claim 1 as discussed above. However, Frank does not expressly disclose wherein the imaging system further comprises a night vision camera.
wherein the imaging system further comprises a night vison camera (Vernon abstract noting an infrared illuminator and camera system for imaging of auto vehicle license plates.  The system works in ambient light conditions, ranging from bright sunlight, to dim light, to dark, to zero ambient light).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Frank with the teachings of Lepelstat and Vernon for the same reasons as discussed above in claim 2.


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Frank et al. (U.S. Publication No. 2014/0112537), hereinafter referred to as Frank, in view of Lepelstat Crafts, “Episode 4 – Building a French Cleat Camera Mount,”, YouTube video URL: <https://www.youtube.com/watch?v=k3s_PxHoXtw>, Published November 23, 2015, hereinafter referred to as Lepelstat, and in further view of Trajkovic et al. (U.S. Publication No. 2002/0186148), hereinafter referred to as Trajkovic.

In regard to claim 6, Frank and Lepelstat teach all of the limitations of claim 1 as discussed above. However, Frank does not expressly disclose wherein the imaging system further comprises a pan, tilt, and zoom camera.
In the same field of endeavor, Trajkovic teaches wherein the imaging system further comprises a pan, tilt, and zoom camera (Trajkovic paragraph 10 noting device preferably further comprises: a recognition system for recognizing the license plate of the target vehicle; and at least one of a pan, tilt, and zoom motors operatively connected to the camera and controlled by the recognition system to provide an enhanced view of the license plate).
	It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Frank with the teachings of Vernon, Dickie, and O’Donnell for the same reasons as stated above in claim 1. Additionally, it would have been obvious to combine these teachings with the teachings of Trajkovic because the disclosures relate to imaging systems for imaging vehicles and include systems for license plate recognition. The systems described by Trajkovic would benefit the .


Claim 12, 14-15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Frank et al. (U.S. Publication No. 2014/0112537), hereinafter referred to as Frank, in view of Lepelstat Crafts, “Episode 4 – Building a French Cleat Camera Mount,”, YouTube video URL: <https://www.youtube.com/watch?v=k3s_PxHoXtw>, Published November 23, 2015, hereinafter referred to as Lepelstat, and in view of Murphy et al. (WO 2010/146572), hereinafter referred to as Murphy.

In regard to claim 12, Frank teaches a data acquisition and dissemination system (Frank paragraph 9 noting systems and methods using thermal imaging for monitoring, various thermal image processing analysis operations performed on thermal images to generate comprehensive monitoring information, and that the monitoring information may be shared among multiple instances of the system, and may be communicated to external devices) comprising: 
an imaging system (Frank paragraph 188 noting electronics module 1500 may also include a transparent cover 1519 disposed on housing 1520.  Transparent cover 1519 may be configured to pass infrared and visible light through to infrared imaging module 1502 and visible light camera 1512, and may protect these and other components of electronics module 1500), capable of transmitting an image signal (Frank paragraph 190 noting such comprehensive monitoring information may be shared among multiple instances of system 1200 or electronics module 1500 distributed throughout thoroughfares, permitting a more intelligent coordination of various actions that may be taken by system 1200 or electronics module 1500.  System 1200 or electronics module 1500 may also share or transmit such comprehensive monitoring information to external devices and systems, which may utilize the monitoring information to create a real-time map of traffic and/or environmental conditions, collect various statistics, or provide other beneficial information);
a network connection, connected to the imaging system and configured to transmit and receive signals (Frank paragraph 205 noting the monitoring information may be communicated over a network through communication module 1206);
at least one sensor configured to output a sensor signal (Frank paragraph 187 noting electronics module 1500 may include an infrared imaging module 1502, a visible light camera 1512, a GPS receiver 1514, an electronic compass 1516, a WiFi communication module 1506, light source control circuitry (e.g., provided by miscellaneous components 1218 in one embodiment), and a processor; and Frank paragraph 190 noting capturing, processing, and analyzing thermal images of a scene);
at least one computing device configured to process an image signal from the imaging system, and parse the image signal for transmission via the network connection based on the sensor signal (Frank paragraph 10 noting a processor in communication with the infrared imaging module, the processor configured to analyze the thermal images to determine a presence of one or more objects and at least one attribute associated with the objects in the scene, and generate monitoring information; Frank paragraph 43 noting image frames (e.g., thermal images) captured by infrared sensors 132 may be provided by output amplifier 410 to processing module 160, processor 195, and/or any other appropriate components to perform various processing techniques described herein; and Frank paragraph 153 noting infrared imaging module 1202H may be configured to communicate with the corresponding processor located elsewhere over wired link 1460, a wireless link, or other appropriate network connections as further described herein with respect to communication module 1206); and
wherein the at least one computing device is configured to control the imaging system based on signal received by the network connection, the at least one sensor, and at least one external sensor (Frank paragraph 10 noting a processor in communication with the infrared imaging module, the processor configured to analyze the thermal images to determine a presence of one or more objects and at least one attribute associated with the objects in the scene, and generate monitoring information; Frank paragraph 43 noting image frames (e.g., thermal images) captured by infrared sensors 132 may be provided by output amplifier 410 to processing module 160, processor 195, and/or any other appropriate components to perform various processing techniques described herein; and Frank paragraph 168 noting processor 1204 and/or communication module 1206 may be configured to transmit ;
wherein the imaging system, the at least one sensor, the at least one computing device are housed in an enclosure (Frank paragraphs 187-188 noting Electronics module 1500 may include an infrared imaging module 1502, a visible light camera 1512, a GPS receiver 1514, an electronic compass 1516, a WiFi communication module 1506, light source control circuitry (e.g., provided by miscellaneous components 1218 in one embodiment), and a processor; and Electronics module 1500 may also include a housing 1520 that permits electronics module 1500 to be mounted, attached, retrofitted, or otherwise installed into conventional LED-based street lights, so that a wireless network (e.g., a wireless mesh network in some embodiments) of intelligent monitoring system 1200 may be quickly and conveniently deployed.  Electronics module 1500 may also include a transparent cover 1519 disposed on housing 1520.  Transparent cover 1519 may be configured to pass infrared and visible light through to infrared imaging module 1502 and visible light camera 1512, and may protect these and other components of electronics module 1500 from external elements)
However, Frank does not expressly disclose a fan system coupled to the at least one computing device, or a mounting plate affixed to the enclosure, and configured to be removably coupled in a slidable manner with a gravitational force to an attachment plate that is affixed to a mounting location.
In the same field of endeavor, Murphy teaches a fan system coupled to the at least one computing device (Murphy abstract noting panels (59,60) are located in the primary hollow interior region (11) for controlling and monitoring data from the cameras (6,7) and the infrared heat detectors (8).  An air conditioning unit (31) located in the primary housing (10) controls the temperature of air within the primary and secondary hollow interior regions (11,15) in order to maintain a controlled temperature environment within the primary and secondary hollow interior regions (11,15).  An electrically powered circulating fan (130) located in an air accommodating duct (120) which extends from the primary hollow interior region (11) into the secondary hollow interior region (15) through the communicating passageway (18) circulates air from the air conditioning unit (31) between the primary and secondary hollow interior regions (11,15)).
a mounting plate affixed to the enclosure, and configured to be removably coupled in a slidable manner with a gravitational force to an attachment plate that is affixed to a mounting location.
In the same field of endeavor, Lepelstat teaches a mounting plate affixed to the enclosure (Lepelstat video at timestamp 11:40 showing a camera enclosure mounted to a mounting plate surface, reproduced in the screenshots above regarding claim 1), and configured to be removably coupled in a slidable manner (Lepelstat video at timestamp 11:42 showing that the two mounting plates can be slid horizontally, and additionally, the act of coupling the two plates together can involve the two angled portions that couple to slide upon each other as the mounting plate slides down into its resting position) with a gravitational force (Lepelstat video at timestamp 11:42 showing the attachment plate and mounting plate being removably coupled to one another with a gravitational force, as reproduced in the screenshot above regarding claim 1) to an attachment plate that is affixed to a mounting location (Lepelstat video at timestamp 11:40 showing an attachment plate attached to the wall (mounting location) upon which the mounting plate that the camera is coupled to couples with, reproduced in the screenshots above regarding claim 1).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Frank with the teachings of Vernon, Dickie, and O’Donnell for the same reasons as stated above in claim 1. Additionally, it would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine these teachings with the teachings of Murphy, because the teachings of Murphy relate to an enclosure for an infrared sensor used to image a surveillance area from a mounted position, and provide an air conditioning and fan unit within the enclosure in order to keep the apparatus at an appropriate running temperature. The teachings of Frank include embodiments that take into consideration the dissipation of heat from the infrared imaging modules, and incorporating features with heat sink properties (Frank paragraphs 46 and 52). As such, the air conditioning and cooling techniques for infrared imaging systems taught by Murphy would benefit the teachings of Frank to help achieve the goal of providing heat dissipation for the imaging system. Thus, modified to incorporate the teachings of Murphy, the teachings of Frank and Lepelstat include all of the limitations presented in claim 12.

In regard to claim 14, Frank, Lepelstat, and Murphy teach all of the limitations of claim 12 as discussed above. In addition, Frank teaches wherein the imaging system is configured for license plate recognition (Frank paragraph 183 noting images may be received by processor 1204 to perform some supplemental detection operations (e.g., license plate recognition or other edge detection operations)). 
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Frank with the teachings of Lepelstat and Murphy for the same reasons as stated above in claim 12.

In regard to claim 15, Frank, Lepelstat, and Murphy teach all of the limitations of claim 12 as discussed above. In addition, Frank teaches wherein the at least one computing device is configured to receive an external sensor signal via the network connection (Frank paragraph 168 noting processor 1204 and/or communication module 1206 may be configured to transmit the alarm to central monitoring station 1470, a traffic management system, a mobile device, a networked computer, or other external devices, so that appropriate alert may be presented on or by such devices; and Frank paragraph 34 noting Motion sensors 194 may be implemented by one or more accelerometers, gyroscopes, or other appropriate devices that may be used to detect movement of host device 102.  Motion sensors 194 may be monitored by and provide information to processing module 160 or processor 195 to detect motion.  In various embodiments, motion sensors 194 may be implemented as part of host device 102 (as shown in FIG. 1), infrared imaging module 100, or other devices attached to or otherwise interfaced with host device 102). 
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Frank with the teachings of Lepelstat and Murphy for the same reasons as stated above in claim 12.

In regard to claim 17, Frank, Lepelstat, and Murphy teach all of the limitations of claim 12 as discussed above. In addition, Frank teaches wherein the at least one sensor is a motion detector  
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Frank with the teachings of Lepelstat and Murphy for the same reasons as stated above in claim 12.

In regard to claim 18, Frank, Lepelstat, and Murphy teach all of the limitations of claim 12 as discussed above. In addition, Frank teaches wherein the at least one computing device further comprises at least one media storage device (Frank paragraph 182 noting Memory 1208 may include one or more memory devices to store data and information, including the thermal images, the monitoring information, the alarms, and/or the user-viewable images generated by processor 1204.  The one or more memory devices may include various types of memory for thermal image and other information storage including volatile and non-volatile memory devices, such as RAM (Random Access Memory), ROM (Read-Only Memory), EEPROM (Electrically-Erasable Read-Only Memory), flash memory, a disk drive.  In some embodiments, processor 1204 may be configured to execute software instructions stored on memory 1208 to perform various methods, processes, or operations in the manner described herein). 
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Frank with the teachings of Lepelstat and Murphy for the same reasons as stated above in claim 12.

In regard to claim 19, Frank, Lepelstat, and Murphy teach all of the limitations of claim 18 as discussed above. In addition, Frank teaches wherein the at least one media storage device is a removable storage disc (Frank paragraph 182 noting Memory 1208 may include one or more memory devices to store data and information, including the thermal images, the monitoring information, the alarms, and/or the user-viewable images generated by processor 1204.  The one or more memory devices may include various types of memory for thermal image and other information storage including volatile and non-volatile memory devices, such as RAM (Random Access Memory), ROM (Read-Only Memory), EEPROM (Electrically-Erasable Read-Only Memory), flash memory, a disk drive.  In some embodiments, processor 1204 may be configured to execute software instructions stored on memory 1208 to perform various methods, processes, or operations in the manner described herein). 
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Frank with the teachings of Lepelstat and Murphy for the same reasons as stated above in claim 12.

In regard to claim 20, Frank, Lepelstat, and Murphy teach all of the limitations of claim 12 as discussed above. In addition, Frank teaches wherein the network connection is connected to the at least one computing device via a router or network switch (Frank paragraph 174 noting communication module 1206 may be configured to interface with a wired network via a wired communication component such as a power-line modem, a Digital Subscriber Line (DSL) modem, a Public Switched Telephone Network (PSTN) modem, an Ethernet interface, a cable modem, and/or other appropriate components for wired communication.  Proprietary wired communication protocols and interfaces may also be supported by communication module 1206.  Communication module 1206 may be configured to communicate over wired link 1360/1460 for wired communication purposes.  For example, wired link 1360/1460 may be implemented with a power-line cable, a coaxial cable, a fiber-optic cable, or other appropriate cables or wires that support corresponding wired network technologies.  In various embodiments, wired and/or wireless communication through communication module 1206 may utilize a network private to systems 1200, a public network, or both).
.


Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Frank et al. (U.S. Publication No. 2014/0112537), hereinafter referred to as Frank, in view of Lepelstat Crafts, “Episode 4 – Building a French Cleat Camera Mount,”, YouTube video URL: <https://www.youtube.com/watch?v=k3s_PxHoXtw>, Published November 23, 2015, hereinafter referred to as Lepelstat, in view of Murphy et al. (WO 2010/146572), hereinafter referred to as Murphy, and in view of Swanson et al. (U.S. Patent No. 5,689,442), hereinafter referred to as Swanson.

In regard to claim 16, Frank, Lepelstat, and Murphy teaches all of the limitations presented in claim 12 as discussed above. However, Frank does not expressly disclose wherein the at least one sensor is a microphone.
In the same field of endeavor, Swanson teaches wherein the at least one sensor is a microphone (Swanson column 3, lines 62-66 noting imaging sensor 12 comprises at least one imaging device 30 like a CCD video camera, infrared camera or high resolution imaging radar for acquiring images 28 and outputting signals representing the same in either an analog or digital information format; and Swanson column 4, lines 14-26 noting audio sensor 14 comprises at least one audio device 34 like a microphone for detecting sounds 36 (output in either an analog or digital information format) associated with the images 28 taken by the imaging sensor 12.  It is preferred that more than one audio device 34 be used for the audio sensor 14 to facilitate recording of sounds 36 related to the images 28 from a plurality of different locations.  Preferably, each imaging device 30 will have a corresponding audio device 34.  Other audio devices 34 are also included, if desired, and positioned perhaps at locations that are not viewable using the imaging devices 30.  The audio device(s) 34 in the audio sensor 14 output information for processing by a remote processor 38).
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Dickie et al. – U.S. Publication No. 2003/0174865
O’Donnell et al. – U.S. Publication No. 8,890,954

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER B EDWARDS whose telephone number is (571)272-2738.  The examiner can normally be reached on 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sathyanarayanan Perungavoor can be reached on (571)272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 


TYLER B. EDWARDS
Examiner
Art Unit 2488



/SATH V PERUNGAVOOR/Supervisory Patent Examiner, Art Unit 2488